Dissenting Opinion by
Me. Justice Cohen:
I cannot understand why the majority has stepped beyond precedent, the statute governing mechanics’ liens, and common sense to reach the decision rendered here today.
Section 303 of the “Mechanics’ Lien Law” of 1963, P. L. 1175, 49 P.S. §1101, provides: “Section 303. Lien Not Allowed in Certain Cases.— ... (b) Public Purpose. No Lien shall be allowed for labor or materials furnished for a purely public purpose. ... (d) Leasehold Premises. No lien shall be allowed against the estate of an owner in fee by reason of any consent given by such owner to a tenant to improve the leased premises unless it shall appear in writing signed by such owner that the erection, construction, alteration or repair was in fact for the immediate use and benefit of the owner. . . .”
The majority now holds that the erection of the Spectrum was not a public purpose and that §303 (d) of the Mechanics’ Lien Law does not apply. The most shocking result of the majority’s opinion is its complete disregard of §303 (d).
*381It was the express purpose of the framers of the Mechanics’ Lien Law to protect the owner against the filing of mechanic’s lien claims against his property, where the circumstances clearly show that the contractor looked to the tenant for payment at the time the contract was made. Section 303(d) of the Act makes it mandatory for the contractor, who seeks to lien an owner’s property, when the contractor has contracted with the tenant alone, to produce a writing whereby the owner specifically admits that the work is being done for the owner’s immediate use and benefit, as opposed to work that is done for the benefit of the tenant who contracts for the work and to whom the contractor looks for payment.
The right to a mechanic’s lien is provided by statute. Thus, strict compliance is necessary and the statute should not be construed so that the lien is expanded beyond the legislative grant. Murray v. Zemon, 402 Pa. 354, 167 A. 2d 253 (1960). This Court should not therefore constrxie a lease, which permits the tenant to undertake construction on the demised premises, to satisfy a statutory requirement that before a property may be subjected to a mechanic’s lien the owner must acknowledge an immediate use and benefit to himself, or consent to be bound for construction costs.
Mr. Justice Eagen, speaking for a unanimous court, in Murray v. Zemon, supra, at 359, clearly stated the requirements: “. . . In order for the claim to be valid against the estate of the owner, where he is not a party to the contract, his consent mxist appear in the form of a written statement, signed by him, and which shall also state that the improvement is made for his immediate use and benefit. This is a condition precedent. The claim filed must on its face show the existence of such consent to satisfy this requirement. Every mechanic’s lien must be self sustaining: . . .”
*382Even though an owner gires his written permission to the tenant to make alterations, repairs, and additions to the owner’s premises, such written permission is not sufficient to authorize the contractor, who deals with the tenant as such, to lien the premises. It is proper for a tenant to obtain the permission of the owner to make repairs, alterations and additions, to the owner’s property, but there is no duty upon an owner where the tenant is having the work done by the contractor, to repudiate liability by notifying the contractor.
The majority relies on the preamble of the lease between the City and Wolman to show an “immediate use and benefit” as well as the necessary consent required by subsection (d). This reliance is misplaced for several reasons.
These clauses are nothing more than a justification to the citizens of Philadelphia that the lease will benefit the City. It was an attempt to avoid a repeat of the challenge of misuse of public property that occurred in Clarey v. Philadelphia, 311 Pa. 11, 166 Atl. 237 (1933). Nowhere does the City assume the responsibility for the costs of the Spectrum. This is not the consent contemplated under the Act.
Even if we accept the statements in the preamble as fact and determine that there is a “benefit”, where is the “immediate use”? There is always some benefit to the owner when his tenant makes improvements upon his land. “Immediate use” requires more than a long-range direct or a present indirect benefit. The owner must have the immediate use of the benefit; for example, when the construction is performed at the. end of the leased term or when the owner retains part of the premises and shares the use of the common hallways, walkways, and roof. Unless this use is present, a consent which does not assume financial responsi*383bility will not subject the owner to a mechanic’s lien. A recitation that there will be benefits to the public accruing from the construction of an arena is not a consent by the City to be financially bound.
Furthermore, a concession by the majority that there are benefits accruing to the City as stated in the preamble completely undercuts its position that the construction was not for a public purpose under §303 (b). The clause which recites the increase in tourist and convention business makes this eminently clear. Any contention that the presence of profits to private enterprise eliminates the public purpose has been disposed of in Martin v. Philadelphia, 420 Pa. 14, 215 A. 2d 894 (1966). In that case, Chief Justice Bell ruled that the stadium across the street from the Spectrum was being built for a public purpose. There is no valid distinction for treating the two differently and the Martin case should bind this Court.
The holding of the majority clearly violates the law as pronounced in Martin v. Philadelphia, supra; Brann & Stuart Company v. Consolidated Sun Bay, Inc., 412 Pa. 288, 194 A. 2d 221 (1963); Murray v. Zemon, supra.
I dissent.